Citation Nr: 1001078	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  09-16 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.

3.  Whether the appellant's income is excessive for improved 
death pension benefits.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from June 1967 to June 1969.  He died in May 
2008.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2008 decisions by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for the cause 
of the Veteran's death and entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318 are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The evidence shows the appellant's annual countable income 
exceeds VA's maximum annual rate of income for improved death 
pension purposes for a surviving spouse.




CONCLUSION OF LAW

The appellant's countable annual income is in excess of the 
prescribed limit for entitlement to nonservice-connected 
death pension benefits.  38 U.S.C.A. §§ 1503, 1541 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the appellant in a 
letter from the RO dated in June 2008.  That letter notified 
the appellant of VA's responsibilities in obtaining 
information to assist in completing her claims and identified 
her duties in obtaining information and evidence to 
substantiate her claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
She was also notified that the VCAA notice requirements 
applied to all elements of a claim.  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  

The notice requirements pertinent to the issue addressed in 
this decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
this claim would not cause any prejudice to the appellant.

The law provides that VA shall pay to the surviving spouse of 
each veteran who served for ninety (90) days or more during a 
period of war or who at the time of death was receiving or 
entitled to receive compensation or retirement pay for a 
service-connected disability pension at the rate prescribed 
by law and reduced by the surviving spouse's annual income.  
38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. §§ 3.3(b)(4), 
3.23 (2009).

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse. 38 C.F.R. § 3.23(b).  For purposes of improved death 
pension, payments of any kind from any source are counted as 
income in the year in which received unless specifically 
excluded.  38 U.S.C.A. § 1503 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.271 (2009).

The types of income which are excluded from income for VA 
pension purposes includes welfare benefits; maintenance 
benefits furnished by a relative, friend, or a charitable 
organization; VA pension benefits; casualty loss 
reimbursement; profit from the sale of property; joint 
accounts; medical expenses; expenses of last illnesses, 
burials, and just debts; educational expenses; a portion of 
the beneficiary's children's income; Domestic Volunteer 
Service Act Programs payments; distributions of funds under 
38 U.S.C. § 1718; survivor benefit annuities; Agent Orange 
settlement payments; restitution to individuals of Japanese 
ancestry; cash surrender value of life insurance policies; 
income received by American Indian beneficiaries from trust 
or restricted lands; Radiation Exposure Compensation Act 
payments; and Alaska Native Claims Settlement Act payments.  
38 C.F.R. § 3.272 (2009).  

Exclusions from countable income may include unreimbursed 
medical expenses to the extent that they are in excess of 
five percent of the applicable maximum annual pension rate.  
38 C.F.R. § 3.272(g).  SSA disability and survivor benefits 
are not excludable from countable income, but welfare 
benefits, such as supplemental security income (SSI), are 
excludable from countable income for purposes of improved 
pension.  See 38 C.F.R. § 3.272; VA ADJUDICATION PROCEDURE 
MANUAL (M21-MR), Part V.iii.1.I.58.b.

The maximum annual rates of pension and death pension payable 
are published in Appendix B of VA Manual M21-1 and are to be 
given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21 (2009).

In this case, the record shows that in her June 2008 
application for VA benefits the appellant reported that she 
expected to receive monthly Social Security Administration 
(SSA) benefits of $871.  She reported funeral expenses for 
the Veteran of $5,000, but indicated that she had made no 
payments.  On a subsequent VA form she stated there were no 
other burial or last illness expenses associated with the 
Veteran's death.  Records show the Veteran died at home and 
was buried at a U.S. National Cemetery.  An August 2008 
report of contact revealed that as of that date no payments 
had been made on the funeral bill.  A subsequent report noted 
that $1,064.10 was paid to the funeral home and that the 
Veteran's funds were used.  

VA correspondence dated in October 2008 noted the evidence 
revealed the appellant's income effective May 1, 2008, 
exceeded the maximum annual death pension limit established 
by law.  The income limit for a surviving spouse with no 
dependents was $7,498.  It was noted that income verification 
records showed her annual SSA income was $9,196.  She was 
notified that she could reapply if her income dropped or her 
medical expenses increased.  It was noted that the $5,000 she 
claimed for funeral expenses was not deducted from her income 
because information indicated the expense had not been paid.  

In a November 2009 statement in support of the claim the 
appellant's service representative asserted that additional 
development was required to verify the appellant's allowable 
deductions from income.  It was noted that records indicated 
that $1,064.10 had been paid on the Veteran's funeral 
expenses which should be deducted from her countable income.  
It was further asserted that the specific type of SSA benefit 
the appellant received were SSI payments and should be 
excluded from countable income, and that the appellant should 
be afforded another opportunity to report unreimbursed 
medical expenses.  

Based upon the evidence of record, the Board finds the 
appellant's annual countable income exceeds VA's maximum 
annual rate of income for improved death pension purposes for 
a surviving spouse.  Although the record is unclear as to the 
specific type of SSA benefits the appellant is presently 
receiving, her statements indicate she expected to receive 
SSA survivor benefits as a result of the Veteran's death.  
Such benefit payments are not specifically excluded from 
annual countable income for VA improved death pension 
purposes.  There is no probative evidence indicating the 
appellant's income includes any SSI payments.  She is not 
over age 65 and there is no indication she is blind or 
otherwise eligible for SSI benefits.  The Board finds no 
further development is required for an adequate 
determination.  The evidence indicates that $1,064.10 was 
paid for funeral services; however, with an adjustment of 
this amount deducted from her annual countable income the 
appellant's income still exceeds the maximum annual rate.  
Moreover, the appellant was requested to submit evidence of 
unreimbursed medical expenses in her VA Form 21-534 
(Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(Including Death Compensation if Applicable), and such 
information was again requested in the October 2008 RO notice 
letter.  See, e.g., RO letter to appellant dated October 21, 
2008 ("To claim an income change and family medical 
expenses, you must return the completed forms to this office 
no later than December 31, 2010.  We may consider family 
medical expenses you paid after May 24, 2008.").  Therefore, 
the appeal for improved death pension benefits must be 
denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the appellant's claim.


ORDER

The appellant's income is excessive for improved death 
pension benefits; the appeal is denied.


REMAND

A review of the record shows the appellant was notified of 
the VCAA duties to assist and of the information and evidence 
necessary to substantiate her remaining claims by 
correspondence dated in June 2008.  In Hupp v. Nicholson, 21 
Vet. App. 342 (2007), the Court noted that, in general, 38 
U.S.C.A. § 5103(a) notice involving claims for entitlement to 
dependency and indemnity compensation (DIC) benefits must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  These matters were 
adequately addressed in the June 2008 VCAA notice.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2009).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the Veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

VA law also provides that a surviving spouse may establish 
entitlement to DIC in the same manner as if the veteran's 
death were service connected where it is shown that the death 
was not the result of willful misconduct, and the veteran (1) 
was continuously rated totally disabled for the 10 years 
immediately preceding death, (2) was rated totally disabled 
upon separation from service, was continuously so rated, and 
died more than five but less than ten years after separation 
from service, or (3) was a former prisoner of war who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death.  38 U.S.C.A. § 1318(West 
2002); 38 C.F.R. § 3.22(a) (2009).  The phrase "entitled to 
receive" includes a situation where additional evidence 
submitted to VA before or after the veteran's death, 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA, provides a basis for reopening a claim 
finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively in accordance with 38 C.F.R. § 3.156(c).  
38 C.F.R. § 3.22(b)(2).  

In this case, VA records show that prior to the Veteran's 
death service connection was established for PTSD.  A 100 
percent disability rating was assigned effective from 
December 30, 2002.  The RO previously denied entitlement to 
service connection for PTSD in July 1992 because the Veteran 
failed to respond to a development letter requesting 
additional information concerning his claim.  The RO denied 
reopening the claim in December 1993 because the Veteran 
again failed to respond to a development letter requesting 
details about his combat-related experiences.  VA medical 
records dated in May 1993 included information about the 
Veteran's experiences in Vietnam during the Tet offensive and 
a diagnosis of combat-related PTSD.  

The Veteran's death certificate shows he died in May 2008 as 
a result of a sudden onset myocardial infarction due to or a 
consequence of congestive heart failure, hypertension, and 
PTSD.  A September 2008 VA medical report based upon a review 
of the record by a PTSD examiner found that an opinion as to 
whether the Veteran's PTSD contributed to his death by heart 
attack could only be speculative.  It was noted that he had a 
number of health risks for heart disease including having 
been a smoker and having been considerably overweight, but 
that PTSD was an anxiety disorder which resulted in higher 
levels of stress and anxiety that could certainly have an 
adverse affect on health and possibly aggravate heart 
disease.  An opinion, including handwritten annotations to 
the report, indicated that the "best guess or speculation on 
the question at hand" was that his PTSD more likely than not 
did not contribute in any substantive way to his death.  The 
annotated report was apparently signed by another 
psychologist on behalf of the examining psychologist.

In a November 2009 statement in support of the claims the 
appellant's service representative, among other things, 
requested that the case be remanded for an additional VA 
medical opinion.  It was noted that the provided September 
2008 VA etiology opinion appeared to be internally 
inconsistent and the propriety of the handwritten revisions 
to the report were questioned.  The representative further 
asserted that the evidence obtained in April 2004 upon which 
service connection for PTSD was established should be 
considered as the receipt of a supplemental service 
department report warranting a reconsideration of the prior 
rating determination under the provisions of 38 C.F.R. 
§ 3.156(c) (2009).  Such reconsideration it was claimed would 
establish the necessary criteria for entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318 (West 2002 & Supp. 
2009).  

The Board also notes that records show the Veteran was 
unemployed since approximately 1993 and that he was receiving 
SSA disability benefits due to heart failure.  A copy of the 
Veteran's SSA disability determination and the medical 
records associated with that claim should be obtained for an 
adequate determination of the issues remaining on appeal.  
SSA decisions are not controlling for VA purposes, but they 
are pertinent to the adjudication of a claim for VA benefits 
and VA has a duty to assist in gathering such records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  
Where SSA disability benefits have been granted, a remand to 
obtain SSA records is required.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187-88 (2002) (stating that "the 
possibility that the SSA records could contain relevant 
evidence . . . cannot be foreclosed absent a review of those 
records.").  Therefore, the Board finds that additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Appropriate efforts should be taken 
to obtain a complete copy of the 
Veteran's Social Security 
Administration disability benefit 
claim, as well as, all associated 
medical records.  

2.  The Veteran's claims file should be 
reviewed by a VA cardiology specialist 
for an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that his service-
connected posttraumatic stress disorder 
contributed substantially or materially 
to the cause of his death.  

The opinion should be provided based on a 
review of the medical evidence of record 
and sound medical principles.  A complete 
rationale for all opinions expressed 
should be set forth in the examination 
report.

3.  After completion of the above and 
any additional development deemed 
necessary, the RO should review the 
issues remaining on appeal.  All 
applicable laws and regulations should 
be considered.  If service connection 
for the cause of the Veteran's death is 
not established, a specific 
determination must be provided as to 
whether the evidence obtained in April 
2004 upon which service connection for 
PTSD was established should be 
considered as the receipt of a 
supplemental service department report 
warranting a reconsideration of the 
prior rating determination under the 
provisions of 38 C.F.R. § 3.156(c) and, 
if so, whether such reconsideration 
would establish the necessary criteria 
for entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  If 
any benefit sought remains denied, the 
appellant and her representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


